Citation Nr: 0032562	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-31 1710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lipoma of the 
back claimed as secondary to exposure to Agent Orange.

2.  Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied, in part, service connection for 
knots on the back and a rating in excess of 30 percent for 
anxiety reaction.  

The veteran presented testimony before the undersigned at a 
Travel Board hearing in May 1999.  The Board remanded the 
claim in September 1999 for additional development.  The 
claim file has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, but the evidence does not show that he has a disease 
listed at § 3.309(e).

3.  Service medical records are negative for any indication 
of a lipoma of the back, first shown many years after 
service.  

4.  No competent medical evidence has been submitted 
establishing a link between the veteran's lipoma of the back 
and service to include exposure to Agent Orange. 

5.  The entire competent and probative evidence of record 
shows that anxiety reaction is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lipoma of the 
back claimed as a residual of exposure to herbicide agents 
used in Vietnam is not warranted.  38 U.S.C.A. §§ 1110 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103a); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103a); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for medical disabilities was received from the 
veteran in January 1997 to include "knots" on back claimed 
as due to exposure to Agent Orange and nerves. 

I.  Lipoma of the back

Service medical records are negative for complaints or 
findings of a lipoma of the back.  No findings of a lipoma on 
the veteran's back were noted at the VA medical examinations 
in July 1970 and August 1973 or at the Agent Orange 
examination performed in March 1982.  

In September 1996 the veteran was afforded a VA Agent Orange 
examination and a cyst on his back was diagnosed.  The 
history was that he had a cyst in his lower back that was 
painful and had drained pus.  The cyst was present since 1991 
and was never removed.  The impression was one cyst on his 
back at T8.  

An outpatient treatment record shows that the veteran was 
seen in January 1997 with complaints of a non-painful back 
lesion getting bigger.  The diagnosis was lipoma and a 
surgery consult was recommended.

The veteran was seen at the surgical clinic in February 1997 
for an asymptomatic subcutaneous mass on his back just right 
and lateral to the midline in the thoracic lumbar region.  
The veteran denied pain and reported that the mass was 
present and stable for approximately three to four years.  
The impression was that the mass was a probable lipoma and 
excision was recommended.  The veteran elected to wait and 
have the excision at a later date.  He was to return when he 
was ready for the excision.  

The examiner at a VA medical examination in December 1997 
noted that there was one probable "lymphoma" on the back 
which had not changed since the veteran had been evaluated in 
the Surgery Clinic in early 1997.  The veteran refused to 
have the mass excised at that time.  In the Board's September 
1999 Remand, clarification was requested as to the impression 
of the soft tissue mass on the veteran's back.  In January 
2000, an addendum was received from the examiner noting that 
a typing error in the report of the December 1997 examination 
had not been corrected.  The examiner noted that the correct 
finding was that the "veteran had a lipoma on his back which 
was unchanged." 

The veteran presented testimony at a personal hearing in May 
1999 as evidenced by a copy of the transcript contained in 
the claims file.  The veteran testified that he had a VA 
examination for what he described as knots on his back and 
was told that it was a fatty tissue and removal was 
recommended.  He declined to have the surgery.  The veteran 
denied that any doctor or other medical professional had told 
him that the "knots" were due to Agent Orange exposure.  
The veteran acknowledged that he was already service-
connected for a skin condition.  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2000) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 
3.309(e) (2000).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  38 C.F.R. § 3.2 (2000).  38 C.F.R. § 
3.307(a)(6) provides that for the purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The veteran and his representative were notified of the RO's 
denial and the reasons for the denial.  Medical records were 
obtained from Dr. Tolosa, from whom the veteran indicated he 
had received medical treatment.  VA medical records were 
secured and the veteran was provided with a VA medical 
examination.  In addition, the type of evidence needed to 
service-connect his claim was described to the veteran at his 
personal hearing.  Furthermore, the veteran has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) (to be 
codified at 38 U.S.C.A. §§ 38 U.S.C.A. 5103, 5103A, 5107).  

In order to prove service connection, there must be medical 
evidence of a current disability, medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999)

Although exposure to herbicide agents is presumed for a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era and who has a disease listed at 38 
C.F.R. § 3.309(e), the presumption of exposure to herbicide 
agents does not apply in this case as the veteran does not 
have a condition listed in 38 C.F.R. § 3.309(e).  As noted 
above, a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.

The evidence shows that the veteran has a current disability 
of a lipoma on his back.  No medical opinion has been 
submitted, however, which shows that the lipoma on the 
veteran's back is due to exposure to Agent Orange in service.  
The veteran also testified that he had not ever been told by 
a doctor that the lipoma was due to exposure to Agent Orange 
in service.  To support the claim, we have only the veteran's 
opinion of a causal connection between the lipoma on his back 
and exposure to Agent Orange in service.  The record does not 
contain any medical evidence corroborating the appellant's 
claim.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  

In sum, the veteran's lipoma on his back is not among the 
diseases that VA has determined may be presumed to be the 
result of his exposure to herbicides.  There is also no 
evidence of incurrence in service, and he has failed to 
present competent medical evidence showing a nexus between a 
present disability and an inservice disease or injury.  
Accordingly, the claim for service connection for lipoma of 
his back due to Agent Orange exposure is denied.

II.  Anxiety reaction

Service connection was granted for anxiety reaction by the RO 
in an October 1970 rating decision and evaluated as 30 
percent disabling effective from April 4, 1970.  

With regard to the veteran's January 1997 claim, he was 
afforded a VA Compensation and Pension (C&P) examination in 
February 1997.  The examiner noted that the claims file was 
not available for review.  The veteran reported that he was 
married and living with his wife and son.  He was employed at 
a mining machine company where he had worked for 27 years.  
The veteran complained of being jittery, having blurred 
vision, having difficulty with thinking, and having a poor 
memory.  He felt nervous and depressed with an energy level 
below average and had occasional feelings of hopelessness.   
He denied crying spells, suicidal ideation or loss of 
interest and complained of insomnia and nightmares of being 
in a firefight in Vietnam about two or three times a week.  
The veteran's weight was stable and within normal limits.  He 
denied hallucinations, delusions, paranoia irritability or 
assaulting behavior but admitted to having occasional 
homicidal thoughts.  The veteran mentioned having a few close 
friends who he saw regularly.  He was generally comfortable 
with people, although he did not like to be in crowds.  He 
was not receiving any psychiatric treatment.  

Clinical findings were that the veteran adequately dressed 
and groomed, alert, oriented, cooperative and responsive.  
His mood was anxious and his appearance was tense and 
restless.  Speech, affect and psychomotor activity were 
within normal limits.  His immediate and recent memories were 
mildly impaired and remote memory was intact.  His 
concentration was adequate and insight was fair.  His fund of 
general information, abstract thinking and judgment were 
intact.  The diagnosis was anxiety reaction.

In January 1998, the veteran was seen in the emergency room 
with complaints of his nerves worsening during the past three 
months.  His chart was reviewed and he was interviewed.  The 
veteran reported that he was doing okay until he lost his job 
three months earlier.  He complained of increasing symptoms 
and of having suicidal ideations..  The clinical findings 
were that the veteran had good dress and grooming, with 
normal rate and volume of speech.  His mood was depressed.  
His thought process and content were normal.  He was not 
actively suicidal and had no homicidal ideation.  There were 
no illusions or hallucinations.  He was oriented times four.  
He had good judgment and insight.  The diagnosis was 
adjustment disorder with depressed mood and anxiety, PTSD.  A 
Global Assessment of Functioning (GAF) score of 75 was noted.  
Medication was prescribed.  The veteran was referred to the 
Mental Health Clinic.

Outpatient treatment records from Marion Satellite show that 
the veteran was screened in February 1998, enrolled in May 
1998 and first seen in August 1998.  He was being seen in a 
PTSD group with Glenn Eagle in Richlands and was followed at 
Tazewell Satellite for medical problems.  In February 1998, 
the veteran reported that his nerves had become worse about 
two to three months earlier.  He had worked for 27 years 
until the plant closed recently.  He described episodes of 
anxiety which did not last long.  He related having 
flashbacks periodically about firefights in Vietnam.  His 
nightmares were not necessarily about Vietnam.  He had been 
married for 27 years and had three children.  He admitted 
suicidal thoughts but had no history of suicide attempts and 
denied intent.  The clinical findings noted that the veteran 
was casually dressed, cooperative and pleasant with no 
abnormal mannerisms or behavior.  The veteran was logical and 
coherent with no "LOA" [looseness of association], or 
"FOI" [flight of ideas].  His mood was dysthymic with 
corresponding affect.  The veteran heard bells ringing but 
had no overt hallucinations and no delusions.  He was 
oriented times three and his sensorium was grossly intact.  
His memory was poor; insight and judgment were adequate.  The 
impression was anxiety disorder, not otherwise specified.  
His GAF was 60.

In August 1998 the veteran reported that he was working again 
and due to working had not been to the PTSD group.  He was 
sleeping 4 to 5 hours a night but still had dreams.  He was 
nervous around people.  He denied suicidal and homicidal 
ideation.  There were no signs of objective anxiety.  A GAF 
of 60 was assigned.  

In December 1998, the veteran reported that he had gone back 
to work.  He related that he was doing well, sleeping well, 
had a good appetite, and was less nervous.  The veteran 
denied suicidal/homicidal ideation.  There was no objective 
anxiety and his mood was euthymic.  In March 1999, it was 
noted that the veteran was doing well and reported having no 
problems.    

At the veteran's travel board hearing in May 1999, he 
submitted outpatient treatment records from September 1997 to 
March 1999 from Tazewell Family Physicians, P.C., where he 
was seen by Karen A. Hughes, M.D., and Cynthia M. Coletti, 
M.D. in 1998.   These records show that the veteran was seen 
for follow-up of prescribed medication for his anxiety 
disorder and other unrelated medical conditions.  The records 
in January 1998 indicate that the veteran had been seen at 
the PTSD clinic in Salem and in April 1998 was being seen at 
the mental health clinic in Marion.  

Additional records obtained from Tazewell for April 1998 show 
that the veteran was seen for follow-up for PTSD and other 
medical problems.  The veteran was seen for adjustment of 
medication.  

In June 1999, records were received from Dr. Eduardo T. 
Tolosa showing treatment from March 1979 to May 1996.  The 
veteran was mainly followed for hypertension and seen at 
times for other unrelated complaints.  In January 1984, the 
veteran complained of nervousness and being unable to sleep 
at night.  The impression was anxiety and depression.  In 
February 1984 he was still extremely nervous.  In May 
1989 the veteran had complaints of nerves and anxiety and the 
assessment was anxiety with medication prescribed.  In 
November 1989, the diagnosis was acute depression.  

Records from the outpatient PTSD group led by Glenn Eagle, M. 
Ed., show that the veteran started attending in December 1997 
and dropped from the group in June 1998 as he felt he had to 
find a job.  In the summary notes of the veteran's 
attendance, Mr. Eagle wrote that the veteran had chronic 
severe PTSD.  

At the personal hearing in May 1999, the veteran testified 
that he was under treatment for his nervous condition in 
Marion, VA, with Dr. Turner.  He had earlier attended a PTSD 
therapy group led by Glenn Eagle but stopped going when his 
employment was reinstated.  The veteran testified as to the 
symptoms and manifestations of his nervous condition and how 
it affects his life.  He testified that he had difficulty 
sleeping. The veteran indicated that he did not have trouble 
getting along with people and things were okay at work.  
Although at times, he had been temporarily laid off, he had 
worked at the same company for 29 years.  He was working full 
time and did not take off time from work due to his nervous 
condition.  The veteran testified that he got along all right 
in general with his wife, saw his three adult children and 
got along good with his three grandchildren.  The veteran 
testified that he had attended for approximately six months 
in 1998 a PTSD group led by Glenn Eagle but stopped when he 
returned full-time to work in June 1998.

A letter dated in November 1999 from Glenn M. Eagle states 
that the veteran continued under his care for group therapy 
for management of severe chronic PTSD and described symptoms.  
It was noted that over the past months, the veteran's 
symptoms had worsened and that he entered an inpatient 
program.  His interest in activities had diminished, he was 
in isolation from others most of the time, and his family 
relationships were severely impaired.  The veteran 
chronically experienced a rise in the severity of symptoms 
during yearly anniversary dates of traumatic events.  Mr. 
Eagle did not anticipate that the veteran would have 
significant improvement in functioning.  

On a claim form for entitlement to individual unemployability 
received in January 2000, the veteran reported that he last 
worked full time in October 1999.  He indicated that the job 
pressure became too much for him and he left because of his 
disability.  There was no report of hospitalization.  

The veteran was afforded a VA C&P examination in February 
2000.  The examiner noted that the claims file had been 
reviewed.  The veteran related that he lived with his wife 
and 20 year old son.  The veteran commented that he had last 
worked in October 1999 at a company where he had been 
employed since 1971.  He noted that several employees were 
laid off due to lack of business claimed by the company and 
given severance pay.  He related that he had been through 6 
similar lay-offs and had been called back to work each time.  
The veteran described his nerves as bad and that being around 
a group of people, such as at work, bothered him.  The 
situation of being laid off had increased his nervousness.  

The veteran complained of sleep disturbance, difficulty in 
getting along with his wife, being bothered by crowds, and 
being easily upset by pressure.  He felt nervous most of the 
time but denied panic attacks or obsessional rituals.  He 
felt depressed about half the time.  He had occasional crying 
spells.  He had suicidal thoughts but denied a history of 
attempts.  He felt hopeless and had no energy.  

The veteran did not report any major loss of interests.  He 
still enjoyed hunting and fishing and participated in these 
sports with four close friends.  His depression did not 
affect his ability to function independently, appropriately 
and effectively.  His appetite was adequate and his weight 
was stable.  The veteran reported being excessively irritable 
and having homicidal ideation but denied having any violent 
behavior for years.  His impulse control appeared to be 
adequate.  He denied hallucinations and delusions.  He was 
suspicious and distrustful of others.  He was in group 
therapy weekly.  

The clinical findings were that the veteran's dress, grooming 
and hygiene were adequate.  He was alert, fully oriented, 
cooperative and had appropriate behavior.  His mood was 
anxious and he appeared to be tense and restless.  He had 
difficulty with memory and concentration.  His speech was 
clear, relevant and logical.  His affect was appropriate but 
restricted in range.  The examiner did not observe any 
psychotic abnormalities.  His insight was fair.  His 
immediate and recent memories were moderately impaired but 
his remote memory was intact.  His concentration was 
moderately impaired.  The veteran's fund of general 
information, abstract thinking and judgment were intact.  

The examiner indicated that using the rating schedule 
criteria provided in the remand, the most appropriate 
criteria would be that the veteran had occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment and mild memory loss.  The diagnosis 
was Anxiety Reaction and a GAF of 55 was assigned indicating 
moderate difficulty in social and occupational functioning.  

Another VA form for entitlement to individual unemployability 
was received in April 2000.  The veteran again indicated that 
he last worked full time in October 1999.  He indicated 
monthly treatment by doctors and for dates of hospitalization 
indicated "n/a".  A reply from his last employer, where he 
had worked since 1971, shows that the veteran's employment 
was terminated in October 1999, due to reduction in force and 
that a lump sum payment was made.  During a previous lay-off 
the veteran had been employed for approximately two months as 
a welder at another company which he voluntarily terminated 
when he was called back to work by his long-term employer.  

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The regulations establish a general rating formula for mental 
disorders and assign disability evaluations according to the 
manifestation of particular symptoms.  38 C.F.R. § 4.130 
(2000).

The regulations provide that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent schedular rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130,  Diagnostic Code 9411 (1999).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6.


Analysis

The rating assigned for the veteran's service-connected PTSD 
is based on the degree of impairment of his social and 
industrial adaptability. 

The Board notes representative's suggestion that the case be 
remanded to obtain clinical records from Salem, VA.  This 
request is based on the November 1999 letter from Mr. Eagle 
of the Psychology Service at the Salem VA Medical Center 
mentioning that the veteran has been in group therapy for 
management of severe chronic PTSD and that his symptoms had 
worsened to the point that he had to enter an inpatient 
program.  The Board questions the accuracy of this evidence 
as other evidence received subsequent to this letter makes no 
mention of the veteran being hospitalized.  In the veteran's 
applications for TDIU received in January 2000 and April 
2000, he does not report a period of hospitalization, and at 
the VA medical examination in February 2000, while noting 
that the veteran was in group therapy, there was no mention 
of the veteran having been hospitalized.  In any event, the 
Board does not find that it is necessary to remand for the 
group therapy records as there is recent medical evidence 
based on the report of the February 2000 VA examination.  

The February 2000 recent report of VA examination performed 
by a VA psychiatrist is the most probative medical evidence 
of the veteran's existing level of disability.  See 
Francisco, supra.  That examiner provided a psychiatric 
diagnosis for the veteran of anxiety reaction.  A GAF score 
of 55 was assigned and the examiner noted this score 
indicated moderate difficulty in social and occupational 
functioning.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996)(citing Diagnostic and Statistical Manual 
of Mental Disorders 32, 4th ed.1994)(DSM-IV).  Rating 
agencies are charged with the responsibility of being 
thoroughly familiar with DSM-IV in order to apply the general 
rating criteria for rating mental disorders.  38 C.F.R. § 
4.130 (2000).  
A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM- IV.

While the veteran's psychiatric symptoms have impacted his 
social and industrial functioning, they do not meet or more 
closely approximate the criteria contemplated for a 50 
percent disability rating under the rating criteria.  The 
evidence does not show the veteran has reduced reliability 
and productivity.  Although at the time of the last 
examination he reported suicidal and homicidal ideations, he 
denied a history of suicide attempts and denied any violent 
behavior for years.  He was fully oriented and alert, without 
evidence of panic attacks or obsessional ritualistic behavior 
that interfere with routine activities.  His speech was 
clear, relevant and logical.  Although his affect was 
restricted in range, it was appropriate. His judgment and 
abstract thinking were intact. 

It is noted that the veteran has a moderate impairment with 
immediate and recent memories but his remote memory was 
intact.  Nor is there any evidence of spatial disorientation 
or neglect of personal appearance and hygiene.  While the 
veteran has voiced being bothered by crowds and being in a 
group of people, he has maintained a long term marriage and 
described having close relationships with four people with 
whom he socialized.  In addition, he had worked at the same 
company for approximately 29 years.  The overall disability 
picture does not more nearly approximate the 50 percent 
criteria so as to warrant an increased rating.  38 C.F.R. 
§ 4.7 (2000). 

Furthermore, the most recent examiner assigned a GAF score of 
55 indicating moderate difficulty in social and occupational 
functioning.  The examiner concluded that the most 
appropriate rating schedule criteria for anxiety reaction 
would be that the veteran had occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  When the demonstrated symptomatology is considered in 
tandem with the most recent GAF score of 55, such findings 
are not sufficient to warrant assignment of more than a 30 
percent evaluation under Diagnostic Code 9400.  Accordingly, 
the veteran's claim is denied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this case, the evidence against the claim outweighs that 
supporting it.  


ORDER

Service connection for a lipoma of the back claimed as 
secondary to exposure to Agent Orange is denied. 

An evaluation in excess of 30 percent for anxiety reaction is 
denied.


		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 


